DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/2022 regarding the rejections of claims 69-73 and 129 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that the transition to the drift state taught by Okumura is not implemented to cause a change in a navigational state of the target vehicle, however Yashiro teaches performing a navigational action to cause a change in a navigational state of the target vehicle by moving in an offset direction to cause the rearward vehicle to stop tailgating (Yashiro: Par. 96; i.e., the vehicle M is moved in the offset direction by the offset amount DF. Therefore, the driver of the rearward vehicle V03 can visually recognize a region of the frontward vehicle V01 and understand the travel state of the frontward vehicle V01. Thereby, it is possible to cause the driver of the rearward vehicle V03 to stop the tailgating with respect to the vehicle M). Additionally, applicant has asserted that Okumura does not disclose analyzing the plurality of images to detect the change in a navigational state of the target vehicle and determining a navigational action for the host vehicle based on the detected change, however Yashiro teaches determining if the rearward vehicle has stopped tailgating (Yashiro: Par. 108; i.e., it is estimated that tailgating by the rearward vehicle V03 is resolved), and repeating the offset maneuver if the rearward vehicle is still tailgating (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing). Therefore, Yashiro in view of Okumura teaches the amended claim limitations as presented in claims 69-73 and 129. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the Yashiro and Okumura references communicate vehicle intentions through navigational actions and the motivation to combine the references is to allow the host vehicle to safely maneuver to change lanes based on the behavior of surrounding vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 69-73, 117-121, 124, 125, 127-133, 136, and 137 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (U.S. Publication No. 2018/0173236; hereinafter Yashiro) in view of Okumura et al. (U.S. Patent No. 9511767; hereinafter Okumura).
Regarding claim 69, Yashiro teaches a navigation system for a host vehicle, the system comprising (Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to (Yashiro: Par. 52; i.e., each of the first control part 120 and the second control part 140 is realized by executing a program (software) by a processor such as a CPU):
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle traveling behind the second target vehicle (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a vehicle that travels at a rearward position of the vehicle M, specifically, immediately after the vehicle M);
analyze the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determine, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
Yashiro does not explicitly teach the first target vehicle and the second target vehicle travelling in a travel lane adjoining a travel lane in which the host vehicle is traveling; and cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches the first target vehicle and the second target vehicle travelling in a travel lane adjoining a travel lane in which the host vehicle is traveling (Okumura: Col. 8, lines 7-9; i.e., FIG. 6 shows a two-lane road 600 including a plurality of neighboring vehicles 602, 604, 606 proximate to the autonomous vehicle 200; as displayed in Fig. 6, target vehicle 604 is traveling behind target vehicle 606 in a lane adjoining the travel lane in which the host vehicle is traveling) and cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: Col. 9, lines 40-44; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: Col. 9, lines 40-43; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Yashiro to have further incorporated the first target vehicle and the second target vehicle travelling in a travel lane adjoining a travel lane in which the host vehicle is traveling; and cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches cause a change in a navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 96; i.e., the vehicle M is moved in the offset direction by the offset amount DF. Therefore, the driver of the rearward vehicle V03 can visually recognize a region of the frontward vehicle V01 and understand the travel state of the frontward vehicle V01. Thereby, it is possible to cause the driver of the rearward vehicle V03 to stop the tailgating with respect to the vehicle M; the navigational state of the rearward vehicle is changed in response to the host vehicle making a navigational change),
analyze the plurality of images to detect the change in a navigational state of at least one of the first target vehicle or the second target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; Par. 108; i.e., it is estimated that tailgating by the rearward vehicle V03 is resolved; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determine a navigational action for the host vehicle based on the detected change in the navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03; if it is determined that the rearward vehicle is still approaching, the host vehicle will repeat the offset maneuver);
and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 70, Yashiro teaches a computer-implemented method for navigating a host vehicle, the method comprising (Yashiro: Par. 14; i.e., a vehicle control method, by way of a computer; Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
receiving a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyzing the plurality of images to identify at least one target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
Yashiro does not explicitly teach the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining traveling lane that impacts at least one planned navigational action of the host vehicle; and causing at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining traveling lane that impacts at least one planned navigational action of the host vehicle (Okumura: Col. 8, lines 7-9; i.e., FIG. 6 shows a two-lane road 600 including a plurality of neighboring vehicles 602, 604, 606 proximate to the autonomous vehicle 200; Col. 9, lines 38-40; i.e., a more suitable gap is identified, for example, the gap between the neighboring vehicle 604 and the neighboring vehicle 606; as displayed in Fig. 6, target vehicle 604 is traveling behind target vehicle 606 in a lane adjoining the travel lane in which the host vehicle is traveling and the location of the target vehicle determines the gap between vehicles which impacts the decision of where to make a lane change), and causing at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: Col. 9, lines 40-44; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: Col. 9, lines 40-43; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Yashiro to have further incorporated the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining traveling lane that impacts at least one planned navigational action of the host vehicle and causing at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches cause a change in a navigational state of the target vehicle (Yashiro: Par. 96; i.e., the vehicle M is moved in the offset direction by the offset amount DF. Therefore, the driver of the rearward vehicle V03 can visually recognize a region of the frontward vehicle V01 and understand the travel state of the frontward vehicle V01. Thereby, it is possible to cause the driver of the rearward vehicle V03 to stop the tailgating with respect to the vehicle M; the navigational state of the rearward vehicle is changed in response to the host vehicle making a navigational change),
analyzing the plurality of images to detect the change in a navigational state of at least one of the first target vehicle or the second target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; Par. 108; i.e., it is estimated that tailgating by the rearward vehicle V03 is resolved; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determining a navigational action for the host vehicle based on the detected change in the navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03; if it is determined that the rearward vehicle is still approaching, the host vehicle will repeat the offset maneuver);
and causing at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 71, Yashiro teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to (Yashiro: Par. 15; i.e., a non-transitory computer-readable recording medium including a vehicle control program that causes a computer to:):
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify at least one target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
Yashiro does not explicitly teach the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining traveling lane that impacts at least one planned navigational action of the host vehicle, and cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining traveling lane that impacts at least one planned navigational action of the host vehicle (Okumura: Col. 8, lines 7-9; i.e., FIG. 6 shows a two-lane road 600 including a plurality of neighboring vehicles 602, 604, 606 proximate to the autonomous vehicle 200; Col. 9, lines 38-40; i.e., a more suitable gap is identified, for example, the gap between the neighboring vehicle 604 and the neighboring vehicle 606; as displayed in Fig. 6, target vehicle 604 is traveling behind target vehicle 606 in a lane adjoining the travel lane in which the host vehicle is traveling and the location of the target vehicle determines the gap between vehicles which impacts the decision of where to make a lane change), and cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: Col. 9, lines 40-44; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: Col. 9, lines 40-43; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable storage medium of Yashiro to have further incorporated the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining traveling lane that impacts at least one planned navigational action of the host vehicle, and cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches cause a change in a navigational state of the target vehicle (Yashiro: Par. 96; i.e., the vehicle M is moved in the offset direction by the offset amount DF. Therefore, the driver of the rearward vehicle V03 can visually recognize a region of the frontward vehicle V01 and understand the travel state of the frontward vehicle V01. Thereby, it is possible to cause the driver of the rearward vehicle V03 to stop the tailgating with respect to the vehicle M; the navigational state of the rearward vehicle is changed in response to the host vehicle making a navigational change);
analyze the plurality of images to detect the change in a navigational state of the target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; Par. 108; i.e., it is estimated that tailgating by the rearward vehicle V03 is resolved; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determine a navigational action for the host vehicle based on the detected change in the navigational state of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03; if it is determined that the rearward vehicle is still approaching, the host vehicle will repeat the offset maneuver);
and 7PATENTAttorney Docket No. 12312.0092-00000cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 72, Yashiro teaches a computer-implemented method for navigating a host vehicle, the method comprising (Yashiro: Par. 14; i.e., a vehicle control method, by way of a computer; Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
receiving a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyzing the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle traveling behind the second target vehicle (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a vehicle that travels at a rearward position of the vehicle M, specifically, immediately after the vehicle M);	analyzing the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determining, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
Yashiro does not explicitly teach the first target vehicle and the second target vehicle travelling in a travel lane adjoining a travel lane in which the host vehicle is traveling; and causing, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches the first target vehicle and the second target vehicle travelling in a travel lane adjoining a travel lane in which the host vehicle is traveling (Okumura: Col. 8, lines 7-9; i.e., FIG. 6 shows a two-lane road 600 including a plurality of neighboring vehicles 602, 604, 606 proximate to the autonomous vehicle 200; as displayed in Fig. 6, target vehicle 604 is traveling behind target vehicle 606 in a lane adjoining the travel lane in which the host vehicle is traveling) and causing, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: Col. 9, lines 40-44; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: Col. 9, lines 40-43; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Yashiro to have further incorporated the first target vehicle and the second target vehicle travelling in a travel lane adjoining a travel lane in which the host vehicle is traveling; and causing, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches cause a change in a navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 96; i.e., the vehicle M is moved in the offset direction by the offset amount DF. Therefore, the driver of the rearward vehicle V03 can visually recognize a region of the frontward vehicle V01 and understand the travel state of the frontward vehicle V01. Thereby, it is possible to cause the driver of the rearward vehicle V03 to stop the tailgating with respect to the vehicle M; the navigational state of the rearward vehicle is changed in response to the host vehicle making a navigational change),
analyzing the plurality of images to detect the change in a navigational state of at least one of the first target vehicle or the second target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; Par. 108; i.e., it is estimated that tailgating by the rearward vehicle V03 is resolved; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determining a navigational action for the host vehicle based on the detected change in the navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03; if it is determined that the rearward vehicle is still approaching, the host vehicle will repeat the offset maneuver);
and causing at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 73, Yashiro teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to (Yashiro: Par. 15; i.e., a non-transitory computer-readable recording medium including a vehicle control program that causes a computer to:):
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle traveling behind the second target vehicle (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a vehicle that travels at a rearward position of the vehicle M, specifically, immediately after the vehicle M);
analyze the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determine, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
Yashiro does not explicitly teach the first target vehicle and the second target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling; and cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches the first target vehicle and the second target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling (Okumura: Col. 8, lines 7-9; i.e., FIG. 6 shows a two-lane road 600 including a plurality of neighboring vehicles 602, 604, 606 proximate to the autonomous vehicle 200; as displayed in Fig. 6, target vehicle 604 is traveling behind target vehicle 606 in a lane adjoining the travel lane in which the host vehicle is traveling); and cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: Col. 9, lines 40-44; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: Col. 9, lines 40-43; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium of Yashiro to have further incorporated the first target vehicle and the second target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling; and cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches cause a change in a navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 96; i.e., the vehicle M is moved in the offset direction by the offset amount DF. Therefore, the driver of the rearward vehicle V03 can visually recognize a region of the frontward vehicle V01 and understand the travel state of the frontward vehicle V01. Thereby, it is possible to cause the driver of the rearward vehicle V03 to stop the tailgating with respect to the vehicle M; the navigational state of the rearward vehicle is changed in response to the host vehicle making a navigational change),
analyze the plurality of images to detect the change in a navigational state of at least one of the first target vehicle or the second target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; Par. 108; i.e., it is estimated that tailgating by the rearward vehicle V03 is resolved; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determine a navigational action for the host vehicle based on the detected change in the navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03; if it is determined that the rearward vehicle is still approaching, the host vehicle will repeat the offset maneuver);
and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 117, Yashiro in view of Okumura teaches the navigation system according to claim 69. Okumura further teaches wherein the at least one navigational change further includes application of a brake of the host vehicle (Okumura: Col. 11, lines 4-6; i.e., the automated driving system can send a command to the vehicle braking system to slow the autonomous vehicle 200).
Regarding claim 118, Yashiro in view of Okumura teaches the navigation system according to claim 69. Okumura further teaches wherein the at least one navigational change further includes changing a speed of the host vehicle (Okumura: Col. 11, lines 4-6; i.e., the automated driving system can send a command to the vehicle braking system to slow the autonomous vehicle 200).
Regarding claim 119, Yashiro in view of Okumura teaches the navigation system according to claim 69. Okumura further teaches wherein the memory further includes instructions that when executed by the circuitry cause the at least one processing device to determine a predicted change in the navigational state of one of the first target vehicle and the second target vehicle (Okumura: Col. 9, lines 1-6; i.e., the automated driving system can determine a classifier for the environment based on … a prediction of future behavior for the neighboring vehicles 602, 604, 606, and the potential interactions between the neighboring vehicles 602, 604, 606),
and wherein the at least one navigational change of the host vehicle is further caused based on the determined predicted change (Okumura: Col. 9, lines 6-8; i.e., based on the classifier chosen, the automated driving system can direct its own behavior along the planned path 612).
Regarding claim 120, Yashiro in view of Okumura teaches the navigation system according to claim 119. Okumura further teaches wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected movement of the first target vehicle or the second target vehicle (Okumura: Col. 8, lines 37-48; i.e., to aid in predicting the future behavior of the neighboring vehicles 602, 604, 606, the autonomous vehicle 200 can use the perception system 116 to collect information about each of the neighboring vehicles 602, 604, 606 independently. In the example of FIG. 6, all of the neighboring vehicles 602, 604, 606 are positioned in the center of the left lane of the two-lane road 600 and are not turning or drifting toward the dividing line 610. Given these positions and orientations, it is unlikely that any of the neighboring vehicles 602, 604, 606 are planning to change lanes between the left lane and the right lane; it is predicted that there will be no change in the navigational state based on the current movement of the target vehicles).
Regarding claim 121, Yashiro in view of Okumura teaches the navigation system according to claim 119. Yashiro further teaches wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected flashing of the headlights of the first target vehicle (Yashiro: Par. 87; i.e., The approach determination unit 123 extracts information of the brightness of the headlight of the rearward vehicle V03 from the detection information that is input from the outside recognition unit 121. The approach determination unit 123 determines that the headlight blinks when a high brightness state and a low brightness state of the headlight of the rearward vehicle V03 are alternately repeated a predetermined number of times or more; the system determines that the rear vehicle is approaching and will get closer to the host vehicle).
Regarding claim 124, Yashiro in view of Okumura teaches the navigation system according to claim 69. Okumura further teaches wherein the navigational change is determined based on at least one safety constraint (Okumura: Par. 8, lines 55-62; i.e., the neighboring vehicle 602 is close behind the neighboring vehicle 604 along the potential path 608. Any changes in speed or acceleration by the neighboring vehicle 604 will directly impact the future behavior of the neighboring vehicle 602. Given this relationship, the autonomous vehicle 200 is not likely able to change lanes along the planned path 612 between the neighboring vehicles 602, 604; it is not safe to change lanes between the vehicles 602 and 604 because they are too close together).
Regarding claim 125, Yashiro in view of Okumura teaches the navigation system according to claim 124. Okumura further teaches wherein the at least one safety constraint includes a buffer zone around the each of the first target vehicle and the second target vehicle (Okumura: Col. 8, lines 62-65; i.e., the same close relationship is not true for the neighboring vehicles 604, 606 since a larger gap is present between the neighboring vehicle 604 and the neighboring vehicle 606; there must be a large enough gap or buffer between the vehicles for the vehicle to safely change lanes).
Regarding claim 127, Yashiro in view of Okumura teaches the navigation system according to claim 69. Okumura further teaches wherein the navigational change includes a partial implementation of the determined navigational action (Okumura: Col. 9, lines 40-44; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent; the vehicle approaches the lane line without actually crossing over into the adjoining lane).
Regarding claim 128, Yashiro in view of Okumura teaches the navigation system according to claim 69. Yashiro further teaches wherein the boundary associated with the one of the first target vehicle and the second target vehicle is an overlap between the host vehicle and the target vehicle (Yashiro: Par. 81; i.e., a collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated that the vehicle head part of the rearward vehicle V03 comes into contact with the vehicle tail part of the vehicle M; the time to reach a boundary is interpreted as a time to collision and the overlapping vehicles corresponds to the vehicle head part of the rearward vehicle coming into contact with the vehicle tail part of the vehicle M).
Regarding claim 129, Yashiro teaches a navigation system for a host vehicle (Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server),
the system comprising: at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to (Yashiro: Par. 52; i.e., each of the first control part 120 and the second control part 140 is realized by executing a program (software) by a processor such as a CPU):
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);  
analyze the plurality of images to identify at least one target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
Yashiro does not explicitly teach the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining travel lane that impacts at least one planned navigational action of the host vehicle, and cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining travel lane that impacts at least one planned navigational action of the host vehicle (Okumura: Col. 8, lines 7-9; i.e., FIG. 6 shows a two-lane road 600 including a plurality of neighboring vehicles 602, 604, 606 proximate to the autonomous vehicle 200; Col. 9, lines 38-40; i.e., a more suitable gap is identified, for example, the gap between the neighboring vehicle 604 and the neighboring vehicle 606; as displayed in Fig. 6, target vehicle 604 is traveling behind target vehicle 606 in a lane adjoining the travel lane in which the host vehicle is traveling and the location of the target vehicle determines the gap between vehicles which impacts the decision of where to make a lane change), and cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: Col. 9, lines 40-44; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: Col. 9, lines 40-43; i.e., the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Yashiro to have further incorporated the target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling and having a location in the adjoining travel lane that impacts at least one planned navigational action of the host vehicle, and cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the at least one navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches cause a change in a navigational state of the target vehicle (Yashiro: Par. 96; i.e., the vehicle M is moved in the offset direction by the offset amount DF. Therefore, the driver of the rearward vehicle V03 can visually recognize a region of the frontward vehicle V01 and understand the travel state of the frontward vehicle V01. Thereby, it is possible to cause the driver of the rearward vehicle V03 to stop the tailgating with respect to the vehicle M; the navigational state of the rearward vehicle is changed in response to the host vehicle making a navigational change),
analyze the plurality of images to detect the change in a navigational state of the target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; Par. 108; i.e., it is estimated that tailgating by the rearward vehicle V03 is resolved; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determine a navigational action for the host vehicle based on the detected change in the navigational state of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03; if it is determined that the rearward vehicle is still approaching, the host vehicle will repeat the offset maneuver);
and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 130, Yashiro in view of Okumura teaches the navigation system according to claim 129. Okumura further teaches wherein the at least one navigational change further includes application of a brake of the host vehicle (Okumura: Col. 11, lines 4-6; i.e., the automated driving system can send a command to the vehicle braking system to slow the autonomous vehicle 200).
Regarding claim 131, Yashiro in view of Okumura teaches the navigation system according to claim 129. Okumura further teaches wherein the memory further includes instructions that when executed by the circuitry cause the at least one processing device to determine a predicted change in the navigational state of one of the first target vehicle and the second target vehicle (Okumura: Col. 9, lines 1-6; i.e., the automated driving system can determine a classifier for the environment based on … a prediction of future behavior for the neighboring vehicles 602, 604, 606, and the potential interactions between the neighboring vehicles 602, 604, 606),
and wherein the at least one navigational change of the host vehicle is further caused based on the determined predicted change (Okumura: Col. 9, lines 6-8; i.e., based on the classifier chosen, the automated driving system can direct its own behavior along the planned path 612).
Regarding claim 132, Yashiro in view of Okumura teaches the navigation system according to claim 131. Okumura further teaches wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected movement of the first target vehicle or the second target vehicle (Okumura: Col. 8, lines 37-48; i.e., to aid in predicting the future behavior of the neighboring vehicles 602, 604, 606, the autonomous vehicle 200 can use the perception system 116 to collect information about each of the neighboring vehicles 602, 604, 606 independently. In the example of FIG. 6, all of the neighboring vehicles 602, 604, 606 are positioned in the center of the left lane of the two-lane road 600 and are not turning or drifting toward the dividing line 610. Given these positions and orientations, it is unlikely that any of the neighboring vehicles 602, 604, 606 are planning to change lanes between the left lane and the right lane; it is predicted that there will be no change in the navigational state based on the current movement of the target vehicles).
Regarding claim 133, Yashiro in view of Okumura teaches the navigation system according to claim 131. Yashiro further teaches wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected flashing of the headlights of the first target vehicle (Yashiro: Par. 87; i.e., The approach determination unit 123 extracts information of the brightness of the headlight of the rearward vehicle V03 from the detection information that is input from the outside recognition unit 121. The approach determination unit 123 determines that the headlight blinks when a high brightness state and a low brightness state of the headlight of the rearward vehicle V03 are alternately repeated a predetermined number of times or more; the system determines that the rear vehicle is approaching and will get closer to the host vehicle).
Regarding claim 136, Yashiro in view of Okumura teaches the navigation system according to claim 129. Okumura further teaches wherein the navigational change is determined based on at least one safety constraint (Okumura: Par. 8, lines 55-62; i.e., the neighboring vehicle 602 is close behind the neighboring vehicle 604 along the potential path 608. Any changes in speed or acceleration by the neighboring vehicle 604 will directly impact the future behavior of the neighboring vehicle 602. Given this relationship, the autonomous vehicle 200 is not likely able to change lanes along the planned path 612 between the neighboring vehicles 602, 604; it is not safe to change lanes between the vehicles 602 and 604 because they are too close together).
Regarding claim 137, Yashiro in view of Okumura teaches the navigation system according to claim 69. Yashiro further teaches wherein the time to reach the boundary associated with one of the first target vehicle and the second target vehicle is determined based on an expected closing of a gap between the first target vehicle and the second target vehicle (Yashiro: Par. 81; i.e., a collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated that the vehicle head part of the rearward vehicle V03 comes into contact with the vehicle tail part of the vehicle M. The approach determination unit 123 calculates, for example, a value that is obtained by dividing the inter-vehicle distance ΔD03 by an inter-vehicle speed ΔV03 as the collision prediction time TTC03; the time to reach the boundary, or time to collision, is calculated based on the intervehicle distance shrinking).
Claims 122, 123, 134, and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro in view of Okumura, and further in view of Parker et al. (U.S. Publication No. 2016/0018228; hereinafter Parker).
Regarding claim 122, Yashiro in view of Okumura teaches the navigation system according to claim 119, but does not explicitly teach wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected flashing of the brake lights of the second target vehicle.
However, in the same field of endeavor, Parker teaches wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected flashing of the brake lights of the second target vehicle (Parker: Par. 68; i.e., in step 78, characteristics of the subject vehicle are noted. Such characteristics may comprise a sudden illumination of the brake lights of the subject vehicle or the activation of the direction indicator lights … On the basis of this information and the driving style recorded in step 76, the future position of the subject vehicle can be predicted in step 80 by the computer 14; the system predicts the change in the navigational state based on the recognition of the brake lights flashing on).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Yashiro to have further incorporated wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected flashing of the brake lights of the second target vehicle, as taught by Parker. Doing so would allow the system to determine that the preceding vehicle is turning (Parker: Par. 42; i.e., on a road where the map suggests no other reason for slowing … brake lights being illuminated and accompanying slowing of the vehicle may be indicative of the subject vehicle being about to turn).
Regarding claim 123, Yashiro in view of Okumura teaches the navigation system according to claim 119, but does not explicitly teach wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected turn signal of at least one of the first target vehicle or the second target vehicle.
However, in the same field of endeavor, Parker teaches wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected turn signal of at least one of the first target vehicle or the second target vehicle (Parker: Par. 68; i.e., in step 78, characteristics of the subject vehicle are noted. Such characteristics may comprise a sudden illumination of the brake lights of the subject vehicle or the activation of the direction indicator lights … On the basis of this information and the driving style recorded in step 76, the future position of the subject vehicle can be predicted in step 80 by the computer 14; the system predicts the change in the navigational state based on the direction indicator lights being recognized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Yashiro to have further incorporated wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected turn signal of at least one of the first target vehicle or the second target vehicle, as taught by Parker. Doing so would allow the system to determine that the preceding vehicle is turning (Parker: Par. 42; i.e., on a road where the map suggests no other reason for slowing … brake lights being illuminated and accompanying slowing of the vehicle may be indicative of the subject vehicle being about to turn).
Regarding claim 134, Yashiro in view of Okumura teaches the navigation system according to claim 131, but does not explicitly teach wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected flashing of the brake lights of the second target vehicle.
However, in the same field of endeavor, Parker teaches wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected flashing of the brake lights of the second target vehicle (Parker: Par. 68; i.e., in step 78, characteristics of the subject vehicle are noted. Such characteristics may comprise a sudden illumination of the brake lights of the subject vehicle or the activation of the direction indicator lights … On the basis of this information and the driving style recorded in step 76, the future position of the subject vehicle can be predicted in step 80 by the computer 14; the system predicts the change in the navigational state based on the recognition of the brake lights flashing on).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Yashiro to have further incorporated wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected flashing of the brake lights of the second target vehicle, as taught by Parker. Doing so would allow the system to determine that the preceding vehicle is turning (Parker: Par. 42; i.e., on a road where the map suggests no other reason for slowing … brake lights being illuminated and accompanying slowing of the vehicle may be indicative of the subject vehicle being about to turn).
Regarding claim 135, Yashiro in view of Okumura teaches the navigation system according to claim 131, but does not explicitly teach wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected turn signal of at least one of the first target vehicle or the second target vehicle.
However, in the same field of endeavor, Parker teaches wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected turn signal of at least one of the first target vehicle or the second target vehicle (Parker: Par. 68; i.e., in step 78, characteristics of the subject vehicle are noted. Such characteristics may comprise a sudden illumination of the brake lights of the subject vehicle or the activation of the direction indicator lights … On the basis of this information and the driving style recorded in step 76, the future position of the subject vehicle can be predicted in step 80 by the computer 14; the system predicts the change in the navigational state based on the direction indicator lights being recognized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Yashiro to have further incorporated wherein the predicted change in the navigational state of one of the first target vehicle and the second target vehicle is determined based on a detected turn signal of at least one of the first target vehicle or the second target vehicle, as taught by Parker. Doing so would allow the system to determine that the preceding vehicle is turning (Parker: Par. 42; i.e., on a road where the map suggests no other reason for slowing … brake lights being illuminated and accompanying slowing of the vehicle may be indicative of the subject vehicle being about to turn).
Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over Yashiro in view of Okumura, and further in view of Agnew et al. (U.S. Publication No. 2015/0210279; hereinafter Agnew).
Regarding claim 126, Yashiro in view of Okumura teaches the navigation system according to claim 124, but does not explicitly teach wherein the at least one safety constraint includes a maximum speed of travel when passing within an influence zone of a pedestrian.
However, in the same field of endeavor, Agnew teaches wherein the at least one safety constraint includes a maximum speed of travel when passing within an influence zone of a pedestrian (Agnew: Par. 21; i.e., once the vehicle 10 has moved laterally to the edge of the effective lane 64, the collision avoidance system 12 may additionally slow the vehicle 10 based on the determined current relationship as is illustrated in FIGS. 2, 3 and 4. The maximum speed of the vehicle is determined based on the expected classification in the two regions shown in the FIG. 2. … if the vehicle 10 has already planned to shift laterally to the limit (dlimit), it can additionally lower the speed of the vehicle by Δv until the safe zone 46 is reached; there is a maximum allowable passing speed when the vehicle is within a certain distance of the pedestrian).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Yashiro to have further incorporated wherein the at least one safety constraint includes a maximum speed of travel when passing within an influence zone of a pedestrian, as taught by Agnew. Doing so would allow the system to reduce the risk of collision with an unpredictable pedestrian (Agnew: Par. 22; i.e., Being proactive in such a situation by steering away within the lane and minimizing speed if necessary mimics a human driver's behavior and helps minimize the risk associated with unexpected pedestrian actions).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661